DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Nicholas A. Brentlinger on June 3, 2022.  
The application has been amended as follows:

Claim 1
A carbon molecular sieve (CMS) membrane comprising, polyimide polymer, a transition metal and in the absence of sulfur, wherein the transition metal is V, Cr, Mn, Fe, Co, Ni, Zn, Ru, Rh, Pd, W, Re, Os, Pt, Au or a combination thereof, 
wherein the polyimide polymer 

Claim 7
The carbon molecular sieve membrane of claim 1, wherein the transition metal is Fe and the greater than 0 and 3.

Claim 10
Line 3, “(i) providing the carbon molecular sieve membrane recited in claim 1 

Claim 13
The process of claim 11, wherein ethylene has a selectivity of least 6 of ethylene/ethane and an ethylene permeance of at least 10 Gas Permeation Unit (GPU) at 35° C.

Claim 15
Line 1, “A method of making the recited in claim 1 comprising:[[,]]”
Lines 5-6, “(iii) heating said transition metal bearing precursor polymer to a final pyrolysis temperature under a 

Claim 18
18. (Withdrawn - Previously Presented) The method of claim into the precursor polymer is conducted by ionic bonding of the transition metal to one or more moieties present in the precursor polymer.

Claim 21
The method of claim 

Claim 22
Line 1, “The method of claim 

Claim 23
The method of claim 21 into the precursor polymer is conducted by ionic bonding of the transition metal to one or more moieties present in the precursor polymer.

Claim 24
The method of claim 21 into the precursor polymer is conducted by adding the transition metal during synthesis of the polyimide or by infusing the transition metal dissolved in a solvent.

Claim 25
The method of claim into the precursor polymer is conducted by ionic bonding of the transition metal with the diaminobenzoic acid (DABA) moieties of a copolymer of hexafluoroisopropylidene diphthalic anhydride (6FDA),2,4,6-trimethyl-l,3-phenylenediamine (DAM) and the diaminobenzoic acid (DABA).

Claim 26
Line 3, “least one carbon molecular sieve membrane recited in claim 1, 

Cancel claims 2 and 3.

Reasons for Allowance 
Applicants amended claim 1 to specifying the transition metal is V, Cr, Mn, Fe, Co, Ni, Zn, Ru, Rh, Pd, W, Re, Os, Pt, Au or a combination thereof in the context of a carbon molecular sieve membrane comprising, polyimide polymer, wherein the polyimide polymer comprises 3,5-diaminobenzoic acid (DABA).  Applicants’ argument that the cited prior arts, Hagg et al. (US 7,947,114 B2) and/or Koros et al. (US 9,527,045 B2), does not teach the claimed carbon molecular sieve membrane comprising, polyimide polymer, a transition metal and in the absence of sulfur, wherein the transition metal is V, Cr, Mn, Fe, Co, Ni, Zn, Ru, Rh, Pd, W, Re, Os, Pt, Au or a combination thereof, wherein the polyimide polymer comprises 3,5-diaminobenzoic acid (DABA) (Remarks, pages 6-8, filed 05/24/2022), is considered persuasive. 	
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 4-5, 7-8, 10-11, 13-15, 18, 21-27 and 29.  The concept of a carbon molecular sieve membrane comprising, polyimide polymer, a transition metal and in the absence of sulfur, wherein the transition metal is V, Cr, Mn, Fe, Co, Ni, Zn, Ru, Rh, Pd, W, Re, Os, Pt, Au or a combination thereof, wherein the transition metal is present in the CMS membrane at a valence state that is greater than 0, but less than the maximum valence state as determined by X-ray absorption near edge structure (XANES), wherein the polyimide polymer comprises 3,5-diaminobenzoic acid (DABA), is considered novel.
The closest prior art to Hagg et al. (US 7,947,114 B2) disclose a carbon membranes, also known as carbon molecular sieve membranes (CMSM) known to have both high permeability of gases and high selectivity (Abstract; col. 1, lines 32-35). The carbon molecular sieve membranes comprise carbon (which is resulted from cellulose and hemicellulose), a transition metal comprising Fe resulted from Iron (III) nitrate (col. 3, lines 26-32) and is silent regarding the presence of sulfur in the CMSM. But Hagg does not disclose the carbon molecular sieve membranes (CMSM) comprises a polyimide polymer comprising 3,5-diaminobenzoic acid (DABA). 
Other pertinent prior art to Koros et al. (US 9,527,045 B2) disclose a carbon molecular sieves capable of separating carbon dioxide from mixtures including carbon dioxide and methane, and processes for purifying methane using the membranes (cols. 3-8; Fig. 1). Koros’045 discloses the CMS membrane comprises diamine that is 3,5-diaminobenzoic acid (DABA) as one of possible polyimide polymer in the CMS membrane (col. 15, lines 39-41). But Koros does not disclose the carbon molecular sieve membranes (CMSM) comprises any transition metal(s).
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to construct a carbon molecular sieve membrane comprising, polyimide polymer, a transition metal and in the absence of sulfur, wherein the transition metal is V, Cr, Mn, Fe, Co, Ni, Zn, Ru, Rh, Pd, W, Re, Os, Pt, Au or a combination thereof, wherein the transition metal is present in the CMS membrane at a valence state that is greater than 0, but less than the maximum valence state as determined by X-ray absorption near edge structure (XANES), wherein the polyimide polymer comprises 3,5-diaminobenzoic acid (DABA).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772